Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 1 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 2 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 3 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 4 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 5 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 6 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 7 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 8 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 9 of 42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 10 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 11 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 12 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 13 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 14 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 15 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 16 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 17 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 18 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 19 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 20 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 21 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 22 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 23 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 24 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 25 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 26 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 27 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 28 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 29 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 30 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 31 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 32 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 33 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 34 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 35 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 36 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 37 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 38 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 39 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 40 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 41 of
                                       42
Case 19-01430-5-JNC   Doc 13 Filed 04/25/19 Entered 04/25/19 14:15:03   Page 42 of
                                       42
